DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2012/0187399).
Regarding claims 1 and 5:
Fukuda discloses a flexible substrate comprising a layer of polyimide [0001-0002]. The layer is formed from a solution of polyimide precursor [0380]. The precursor results from the reaction of a tetracarboxylic acid dianhydride and a diamine [0385].
Suitable dianhydrides include 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, 2,2',3,3'-biphenyltetracarboxylic acid dianhydride, 2,3',3,4'-biphenyltetracarboxylic acid dianhydride, p-phenylenebistrimellitic acid monoester acid dianhydride, and p-biphenylenebistrimellitic acid monoester acid dianhydride, which can be used singly or as a mixture of two or more kinds [0163-0164; 0387]. Fukuda teaches 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, 2,3,3',4'-biphenyltetracarboxylic acid dianhydride, and 2,3,2',3'-biphenyltetracarboxylic acid dianhydride can be used from the viewpoint of lowering the coefficient of hygroscopic expansion and from the viewpoint of broadening the choice of the diamine [0401]. Additionally, 3,3',4,4'-biphenyltetracarboxylic acid dianhydride provides lowered linear thermal expansion properties [0424]. Fukuda teaches p-phenylenebistrimellitic acid monoester acid dianhydride and p-biphenylenebistrimellitic acid monoester acid dianhydride can be used from the viewpoint of lowering the coefficient of hygroscopic expansion and from the viewpoint of broadening the choice of the diamine [0402].
Suitable diamines include p-phenylenediamine and 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (i.e., 2,2’-bis(trifluoromethyl)benzidine) from the viewpoint of lowered hygroscopic expansion [0411-0415].
In addition to the above teachings, Fukuda discloses a polyimide precursor solution 8, which results from the reaction of 99 mmol of BPDA, 80 mmol of PPD, and 20 mmol of TFMB [Table 1 on p36].
In view of Fukuda’s teachings of a combination of two dianhydrides, and the teachings that the monomers can be selected to provide the desired coefficients of hygroscopic expansion and thermal expansion and other properties, one of ordinary skill in the art would be motivated to modify the disclosed polyimide precursor solution 8 to provide such properties as desired. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use p-phenylenebistrimellitic acid monoester acid dianhydride or p-biphenylenebistrimellitic acid monoester acid dianhydride in combination with the BPDA of polyimide precursor solution 8, including in amounts within the presently claimed ranges, to provide the desired noted properties, and thereby achieve the claimed invention.
Regarding claim 2:
Fukuda teaches 3,4'- and 4,4'-diaminodiphenyl ether; 2,2-bis[4-(3-aminophenoxy)phenyl]propane.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional diamines to provide the properties desired for a given end use.
Regarding claim 4:
Fukuda teaches pyromellitic dianhydride, 3,3',4,4'-benzophenonetetracarboxylic acid dianhydride, etc. [0163; 0387].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional dianhydrides to provide the properties desired for a given end use.
Regarding claims 6-7:
The layer of polyimide is formed on a metal foil substrate to provide a flexible substrate [0002; 0030]. The flexible substrate can have circuits, i.e., it can be a flexible printed wiring board [0262].


Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.

Applicant filed a Declaration on 6/7/2022 which is said to provide further data to address previously raised concerns by the examiner. The tables in the document in the Image File Wrapper, however, is not legible to the examiner and so have not been considered. In the interest of compact prosecution, the examiner contacted Applicant’s representative on 7/21/2022 by phone to request the document be resubmitted (Interview Summary mailed 8/3/2022). Applicant’s representative offered to provide a copy of the data from the Declaration via email for the examiner to initially review. The examiner agreed to review the copy provided via email, but noted a proper declaration would need to be filed. A follow-up interview could not be conducted in the time provided by the examiner.

Until the data is properly submitted, however, the data provided via email is not considered a proper evidence, but rather only arguments. Note that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by Applicant regarding properties of the demonstrated polyimides must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.

As such, the examiner maintains the previous rejections of record for the reasons previously provided. If the data were resubmitted properly, however, it would appear to address nearly all of the concerns raised by the examiner in paragraphs 21-25 of the Final Rejection mailed 12/8/2021. The examiner greatly appreciates the large number of examples conducted by Applicant to address these concerns. The emailed data demonstrates polymers made from the claimed dianhydrides and diamines across the claimed weight ranges such that one of ordinary skill in the art would be able to extrapolate the results across the claimed ranges.
One concern that does not appear to be addressed is the issue raised by the examiner in paragraph 25 of the Final Rejection:
Furthermore, at least one of the comparative examples falls within the claimed ranges, but does not possess the stated beneficial results. Additional Comparative Example 3 (disclosed in Table A of the Declaration first filed in the parent application) uses 75 mol% of p-PDA, 5 mol% of TFMB, and 20 mol% of TPE-R, and 50 mol% of TAHQ and 50 mol% of s-BPDA. These components and amounts are all within the claimed ranges, but Applicant stated this comparative example has a CTE of 26 ppm, which is considered a poor result. This demonstrates the claimed invention does not possess the stated beneficial results and provides further evidence that one of ordinary skill in the art would not be able extrapolate the beneficial results across the scope of the claimed invention.
Similarly, in Table 1E of the emailed data, there is an Additional Comparative Example that uses 75 mol% of p-PDA, 20 mol% of TFMB, and 5 mol% of 1,3-bis(3-aminophenoxy)benzene, and 50 mol% of TAHQ and 50 mol% of s-BPDA, which falls within the claimed ranges, but the polymer has a CTE of 24 ppm/K, which is considered a poor result relative to other inventive examples having values of 22 or 23 ppm/K in the same table. Contrast this with, e.g., the Additional Example in Table 1D which comprises 70 mol% p-PDA and 30 mol% 2,2’-dimethyl-4,4’-diaminobiphenyl. This is used as a comparative example to demonstrate that values under 75 mol% of p-PDA provides poor results with a CTE of 24 ppm/K compared to inventive examples having values of 18, 19, or 22 ppm/K.
In view of the previously identified Additional Comparative Example 3 and the newly identified Additional Comparative Example in Table 1E, the claimed invention does not appear to necessarily provide the result of lower thermal expansion coefficient as relied upon by Applicant. As set forth in MPEP 716.02(b)(I), the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992).
Therefore, even if Applicant properly resubmits the data, Applicant should address the identified deficiencies to establish that the claimed invention does provide unexpected results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D FREEMAN/Primary Examiner, Art Unit 1787